Citation Nr: 1517913	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-33 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the course of this appeal, jurisdiction over this matter was transferred to the RO in Winston-Salem, North Carolina.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  For the entire increased rating period from December 29, 2008, the service-connected PTSD has resulted in occupational and social impairment, with deficiencies in most areas, due to symptoms including chronic sleep impairment, intrusive thoughts, hypervigilance, depression, poor concentration, irritability, anxiety, and occasional homicidal and suicidal ideation.  

2. The Veteran has not been rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the entire increased rating period, the criteria for an increased disability rating in excess of 70 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim or claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  

In a February 2009 letter sent prior to the initial denial of the claims in July 2009, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination and medical opinion reports, and the Veteran's written statements.

VA most recently examined the Veteran's psychiatric symptoms in April 2009.  The VA examiner reviewed the claims file, discussed past and present PTSD symptoms with the Veteran, provided clinical observations, and reported on the relevant disability rating criteria.  For these reasons, the Board finds that the April 2009 VA examination report and medical opinion are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to the appeal for a TDIU, the April 2009 VA PTSD examination report includes the VA examiner's medical opinion on the functional impairment caused by the service-connected PTSD.  In addition, VA examined the service-connected type II diabetes mellitus in April 2009, and the VA examiner provided an opinion on the functional impairment caused by type II diabetes.  For these reasons, the Board finds that VA has satisfied its duty to assist the Veteran in substantiating the claim for a TDIU, and that no further medical examination or opinion is required on the issue of entitlement to a TDIU.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that in a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities").  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

For the entire increased rating period from December 29, 2008, the service-connected PTSD has been rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's psychiatric disability.

Under the General Rating Formula for Mental Disorders, a 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

Increased Rating for PTSD Analysis

The Veteran asserts that an increased disability rating in excess of 70 percent for PTSD is warranted based on the severity of PTSD symptoms not specified.  The Veteran contends that a private January 2009 private examination report from W.A., which provides a GAF score of 39, is the most accurate reflection of the severity of PTSD symptoms.  See July 2010 VA Form 9; August 2009 VA Form 21-4138.  

After reviewing all the evidence, lay and medical, the Board finds that, for the entire increased rating period from December 29, 2008, the service-connected PTSD has resulted in occupational and social impairment, with deficiencies in most areas, due to symptoms including chronic sleep impairment, intrusive thoughts, hypervigilance, depression, poor concentration, irritability, anxiety, and occasional homicidal and suicidal ideation.  For these reasons, the Board finds that the weight of the lay and medical evidence more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9411.

W.A., a private licensed psychologist, examined the psychiatric symptoms in January 2009.  W.A.'s examination report notes persistent intrusive thoughts and nightmares about Vietnam; persistent avoidance of thoughts, feelings, activities, and people associated with Vietnam stressors; chronic sleep impairment; hypervigilance; increased startle response; and suicidal and homicidal ideation.  W.A. also noted significant depression symptoms and a history of angry outbursts.

W.A.'s mental status examination revealed normal speech, circumstantial thought, normal affect, and orientation to person, place, and time.  The Veteran fell below normal limits on tests of attention capacity, memory, judgment, and insight.  W.A. assessed a GAF score of 39, which could be indicative of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.
 
VA examined the psychiatric symptoms in April 2009.  The Veteran reported chronic sleep impairment and daily intrusive thoughts.  The Veteran also reported symptoms including hypervigilance, increased startle response, a short temper, poor concentration, intolerance for crowds, decreased energy, and depression.  The mental status examination revealed good memory, adequate judgment and insight, and orientation to person, place, and time.  The VA examiner provided a GAF score of 53, suggestive of moderate symptoms or moderate difficulty in social or occupational functioning.

In sum, for the rating period from December 29, 2008, the PTSD manifested a range of symptoms which were estimated to be moderate to severe.  Symptoms reflected on both the January 2009 private examination report and the April 2009 VA examination report include chronic sleep impairment, intrusive thoughts, hypervigilance, depression, poor concentration, and irritability.  The evidence also consistently demonstrates that the Veteran has few friends and limited recreational and leisure pursuits.

In consideration of the evidence above, the Board finds that, for the entire rating period from December 29, 2008, the weight of the evidence is against finding that the PTSD more nearly approximates total occupational and social impairment, as required for an increased rating of 100 percent.  Although the evidence reflects both suicidal and homicidal ideation, W.A. noted that the Veteran denied specific means, plans, time frames, or immediate intent for either.  During the April 2009 VA examination, the Veteran denied either suicidal or homicidal ideation.  Mental status examinations from both W.A. and the April 2009 VA examiner, although revealing deficiencies in some areas such as concentration, did not show evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.

Based on the lay and medical evidence of record, the Board finds that, for the rating period from December 29, 2008, the Veteran's disability picture has not more nearly approximated the criteria for a 100 percent rating based on symptoms and the degrees of social and occupational impairment.  38 C.F.R. §§ 4.3, 4.7.  Because the preponderance of the evidence is against the appeal for an increased disability rating in excess of 70 percent for PTSD for the rating period from December 29, 2008, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria found in 38 C.F.R. § 4.130 specifically provide for disability ratings based on a combination of history, clinical findings, and symptomatology.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms including chronic sleep impairment, intrusive thoughts, hypervigilance, depression, poor concentration, irritability, anxiety, and occasional homicidal and suicidal ideation.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disability in this case is type II diabetes mellitus.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected PTSD, and referral for consideration of extraschedular rating is not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

TDIU Legal Criteria

As noted above, a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420; Hurd, 13 Vet. App. 449.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).



TDIU Analysis

The Veteran asserts that a TDIU is warranted based on the symptoms of service-connected PTSD and type II diabetes mellitus disabilities.  Specifically, the Veteran contends that he has not worked as a truck driver since July 2008 due to the service-connected disabilities.  See December 2008 VA Form 21-8940.

For the period from December 29, 2008, the percentage ratings for the service-connected disabilities meet the minimum combined schedular rating criteria under 38 C.F.R. § 4.16(a) for eligibility for a TDIU, as service connection is in effect for at least one disability rated at 40 percent with additional service-connected disabilities such that the combined disability rating is at least 70 percent.  Service connection has been in effect for PTSD, rated at 70 percent disabling from June 18, 2008, and for type II diabetes mellitus, rated at 20 percent disabling from April 12, 2006.  As PTSD has been rated at 40 percent or more, and the combined disability rating has been 70 percent of more for the entire period from December 29, 2008, the Veteran has met the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  For this reason, application of a TDIU is appropriate so long as the severity of the disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran is rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected PTSD and type II diabetes mellitus disabilities for any period.  In the December 2009 VA Form 21-8940, the Veteran reported that he last worked as a truck driver in July 2008, and left the position due to PTSD and diabetes symptoms.  The Veteran reported three years of high school and no college education or vocational training.

During the April 2009 VA PTSD examination, the Veteran reported that he previously worked as a truck driver, but has not worked since a post-service injury to the shoulder, which inhibited the ability to lift the arms.  The April 2009 VA PTSD examiner opined that PTSD symptoms would make employment, sedentary or active, more difficult, but would not preclude employment.  A separate April 2009 VA diabetes examination report included the VA diabetes examiner's opinion that the service-connected type II diabetes mellitus is well controlled and does not affect sedentary or physical employment.  During the April 2009 VA diabetes examination, the Veteran reported that he left his position as a truck driver due to (non-service-connected) cervical neck stenosis and difficulty lifting the arms. 

The Veteran's work history, as described above, shows that the Veteran left the workforce due to non-service-related physical disabilities not associated with either the service-connected PTSD or the service-connected type II diabetes mellitus, specifically, cervical neck stenosis and difficulty lifting the arms.  The Board finds that the more specific work history presented by the Veteran at the time of the April 2009 VA diabetes examination, ostensibly for purposes of increased rating for diabetes rather than for individual unemployability, is more probative than the subsequent generic statements from the December 2009 VA Form 21-8940, made specifically in support of compensation based on individual unemployability, the Veteran reported that he stopped working as a truck driver because of PTSD and type II diabetes mellitus symptoms.

In the January 2009 private psychiatric examination report, W.A. opined that the Veteran is likely to be a danger to any work environment, as evidenced by a history of angry outbursts and suicidal ideation.  As previously noted, W.A. provided a GAF score of 39, which may suggest major impairment in several areas, such as work, judgment, thinking, or mood.

In sum, the evidence includes contrasting opinions on whether the Veteran is rendered unemployable due to PTSD symptoms.  W.A.'s medical opinion weighs in favor of finding that the Veteran is unemployable, particularly in a group environment, because of anger, irritability, and a history of outbursts; however, the Veteran's work history as a truck driver is typically an individual operation.  While the Veteran later reported that he left his last position as a truck driver due to PTSD and diabetes symptoms, such reporting is inconsistent with earlier history provided to a VA examiner indicating non-service-related cervical spine and arm lifting difficulties as the reason for termination of employment.  The Veteran reported on two separate occasions that he left the position as a truck driver because of non-service-related physical disorders affecting the back and arms.  Additionally, the Veteran has not provided any specific indication of what PTSD or diabetes symptoms rendered him too disabled to work as a truck driver.  In consideration of this evidence, as well as a complete psychiatric examination, the April 2009 VA examiner opined that PTSD symptoms would make employment, sedentary or active, more difficult, but would not preclude employment.  

For these reasons, the Board finds that the weight of the credible lay and medical evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

For the entire increased rating period from December 29, 2008, an increased disability rating in excess of 70 percent for PTSD is denied.

A TDIU is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


